ORDER
PER CURIAM.
Defendant was convicted by a jury of stealing property with a value of at least $150, § 570.030, RSMo 1986. We affirm. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no prece-dential value. The evidence in support of the jury’s verdict is not insufficient and no error of law appears. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.-16(b).